IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39377

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 332
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 17, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
REYNALDO MEDINA, JR.,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of twenty years, with eight years
       determinate, for lewd conduct with a minor child under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Pursuant to a plea agreement, Reynaldo Medina, Jr. pled guilty to lewd conduct with a
minor child under sixteen. Idaho Code § 18-1508. The district court sentenced Medina to a
unified term of twenty years, with eight years determinate, to run concurrently with any other
sentence Medina was then serving. Medina appeals, contending his sentence is excessive. 1


1
        At the sentencing hearing, in accord with the plea agreement, Medina’s counsel argued
for a determinate term of eight years, stating that “a minimum of eight years concurrent with
[Medina’s] federal charge is appropriate” and “an eight-year fixed . . . is appropriate in this
particular case.” To the extent Medina argues the determinate portion of his sentence is an abuse
of discretion, the doctrine of invited error applies to estop a party from asserting an error when
his or her own conduct induces the commission of the error. Thomson v. Olsen, 147 Idaho 99,

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say the district court abused its discretion with regard to the indeterminate
portion of Medina’s sentence. Despite any invited error, Medina has also failed to demonstrate
the district court abused its discretion with regard to the determinate portion of his sentence.
       Therefore, Medina’s judgment of conviction and sentence are affirmed.




106, 205 P.3d 1235, 1242 (2009); State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460
(1985).

                                                  2